DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This action is in response to Application #16/826,061 and response filed on 02 June 2022.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 6-8, 19-20, 22-26, 28-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication 2018/0187990 to Ray.
Regarding Claim 1, Ray discloses a device for carrying a firearm comprising a coupler (fig.5, 3106) and an attachment feature (fig.5, 3102), wherein the coupler comprises an article with the shape of an oval or oblong shape (fig.8, 3106), wherein the coupler is configured to hold onto an article of clothing (fig.1), and wherein the attachment is configured to hold onto a firearm (fig.2), and wherein the planar faces of the coupler and the attachment are configured at an angle of about 80-90 degrees relative to each other (see fig.8 where 3106 is approx. 90 degrees relative to planar surface of 3200).
Regarding Claim 19, Ray discloses a device for carrying a firearm comprising a coupler (fig.5, 3106) and an attachment feature (fig.5, 3102), wherein the coupler comprises an article with a shape of an oval or oblong shape (fig.8, 3106), wherein the coupler is configured to hold onto an article of clothing (fig.1), and wherein the attachment is configured to hold onto a firearm (fig.2) between a receiver and a receiver extension of the firearm (see fig.2, at least paragraphs 23-25).
Regarding Claim 25, Ray discloses a device for carrying a firearm comprising a coupler (fig.5, 3106) and an attachment feature (fig.5, 3102), wherein the coupler comprises an article with a shape of an oval or oblong shape (fig.8, 3106), wherein the coupler is configured to hold onto an article of clothing (fig.1), and wherein the attachment is configured to hold onto a receiver of a firearm (fig.2). 
Regarding Claims 2-3, 20, 26, Ray discloses the device wherein the coupler and attachment feature are one part (see Ray fig.5).
Regarding Claims 6, 22, 28, Ray discloses the device where the coupler is configured to hold onto at least one of the claimed articles (see at least paragraph 26).
Regarding Claims 7, 23, 29, Ray discloses the device wherein the attachment feature is configured for attachment to a firearm by inserting a component of the firearm into an opening of the attachment feature (see Ray fig.2).
Regarding Claims 8, 24, 30, Ray discloses the device wherein the attachment features is configured to attach the device to an air gun and airsoft gun (the Examiner takes official notice that it is old and well-known in the art that air guns and airsoft guns are made to mimic models of existing firearms, such as the rifle as shown in Ray [AR-15, see at least paragraph 24], therefore the device of Ray would inherently be configured to attach to air guns and airsoft guns of this model), further a rifle, an automatic rifle, or semi-automatic rifle (see Ray at least paragraph 24 and figure 2).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5, 21, 27 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2018/0187990 to Ray.
Regarding Claims 4-5, 21, 27, Ray discloses the device but is silent as to the exact dimensions as claimed.  However, it would have been an obvious matter of design choice to create the device of the sizes as claimed, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

IN ADDITION:
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 19-20, 22-26, 28-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 2,320,450 issued to Valenzuela.
Regarding Claim 19, Valenzuela discloses a device for carrying a firearm comprising a coupler (15) and an attachment feature (6), wherein the coupler comprises a strip or article with a shape of a rectangle (see fig.3, 15), wherein the coupler is configured to hold onto an article of clothing (at least lines 1-5), and wherein the attachment is configured to hold onto a firearm between a receiver and a receiver extension (11) of the firearm (attached to the firearm via fasteners 9/10 between the receiver and receiver extension 11, the grip 11 is configured to be a receiver extension with no further definition of a receiver extension)
Regarding Claim 25, Valenzuela discloses a device for carrying a firearm comprising a coupler (15) and an attachment feature (6), wherein the coupler comprises a strip or article with a shape of a rectangle (see fig.3, 15), wherein the coupler is configured to hold onto an article of clothing (at least lines 1-5), and wherein the attachment is configured to hold onto a receiver of a firearm (attached to the receiver, see fig.1).
Regarding Claims 20, 26, Valenzuela discloses the device wherein the coupler and attachment feature are one part (see fig.3).
Regarding Claims 22, 28, Valenzuela discloses the device where the coupler is configured to hold onto any of the claimed articles (it is noted that the coupler of Valenzuela is a clip that is configured to hold onto an article of clothing, and is considered configured to hold onto any article of clothing where the clip would fit, including MOLLE systems, vests, harnesses, belts, pockets, etc…).
Regarding Claims 23, 29, Valenzuela discloses the device wherein the attachment feature is configured for attachment to a firearm by inserting a component of the firearm into an opening of the attachment feature (components 9/10 are inserted into openings 7/8).
Regarding Claims 24, 30, Valenzuela discloses the device wherein the attachment features is configured to attach the device to an air gun and airsoft gun (the Examiner takes official notice that it is old and well-known in the art that air guns and airsoft guns are made to mimic models of existing firearms, such as handguns as shown in Valenzuela [the 1911 handgun], therefore the device of Valenzuela would inherently be configured to attach to air guns and airsoft guns of this model [1911] handgun).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 27 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 2,320,450 issued to Valenzuela.
Regarding Claims 21, 27, Valenzuela discloses the device but is silent as to the exact dimensions as claimed.  However, it would have been an obvious matter of design choice to create the device of the sizes as claimed, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Response to Arguments
Applicant's arguments filed 02 June 2022 have been fully considered but they are partially persuasive.  This is a second non-Final action, with new grounds of rejection.  The claim amendments to Claim 1 have overcome the previous rejection to Valenzuela.  Applicant argues Valenzuela fails to disclose where the attachment is configured to “hold onto” a firearm between a receiver and a receiver extension of the firearm.  This is not found persuasive and the rejection is maintained.  The receiver is the frame of Valenzuela and the receiver extension is the grip section 11, as 11 extends from the receiver, and is therefore a receiver extension.  Applicant argues Valenzuela does not disclose the attachment is configured to “hold onto” a receiver of a firearm.  The Examiner respectfully disagrees.  The attachment of Valenzuela holds onto the receiver via fasteners, in a similar manner as the embodiment in the instant application.  In the instant application, the attachment is held onto a buffer tube of a firearm via a castle nut.
Applicant argues that Ray fails to disclose “hold onto an article of clothing” as recited in the claims.  However, the receiver 3104 is clearly illustrated as part of a belt (or vest, as disclosed in at least paragraph 26), and a belt is an article of clothing.  Once 3104 is attached to a belt or vest, it then is part of that item and considered an article of clothing.
The Examiner agrees with the arguments by the Applicant that one of ordinary skill would not have combined Ray with Valenzuela and modified Ray with a clip structure of Valenzuela.  That rejection has been withdrawn.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached PTO-892 for pertinent art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D COOPER whose telephone number is (571)270-3998. The examiner can normally be reached M-F: 7:30 - 4:30 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TROY CHAMBERS can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN COOPER/Primary Examiner, Art Unit 3641